DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlosser (US 2016/0279444 A1).
Regarding claim 1, Schlosser (‘444) teach a system, comprising: a processor coupled to memory storing computer-executable instructions that, when executed by the processor, configure the processor to: apply a treatment template to an image of a first modality, the treatment template that indicates a field of view and one or more transmit zones of a treatment device (see [0030]); determine a zone-specific target area for each of the one or more transmit zones associated with a treatment device (see [0031]); and register the image along with at least one of the zone-specific target area or the feature information to a second modality associated with the treatment device (see [0033]).
Regarding claim 2, Schlosser (‘444) teach the system of claim 1, wherein the processor is further configured to obtain feature information indicative of one or more features in the image (see [0060]; and Fig. 3).
Regarding claim 3, Schlosser (‘444) teach the system of claim 2, wherein the feature information specifies at least a target feature in the image, and wherein the zone-specific target area is a portion of a transmit zone of the one or more transmit zones at least partially intersecting the target feature (see [0060]; and Fig. 3).
Regarding claim 4, Schlosser (‘444) teach the system of claim 3, wherein the processor is further configure to apply a margin to the target feature prior to determining the zone-specific target area (see [0042]).
Regarding claim 5, Schlosser (‘444) teach the system of claim 1, wherein the processor is further configured to reslice the image based on a predetermined orientation of the treatment device and update the feature information according to the resliced image (see [0022]).
Regarding claim 6, Schlosser (‘444) teach the system of claim 1, wherein the processor is further configured to output predictive fusion information to the treatment device, the predictive fusion information being based at least in part on the image with the at least one of the zone-specific target areas or the feature information, which has been registered to the second modality (see [0021], [0033]-[0034]).
Regarding claim 7, Schlosser (‘444) teach the system of claim 1, wherein the processor is further configured to combine the image with a phantom image a phantom image that indicates the field of view and the one or more transmit zones to generate the treatment template (see [0024]; and Fig. 1)
Regarding claim 8, Schlosser (‘444) teach the system of claim 7, wherein the processor is further configured to resliced the image based on a predetermined orientation of the treatment device, wherein the resliced image is combined with the phantom image (see [0024]; and Fig. 1)
Regarding claim 9, Schlosser (‘444) teach the system of claim 1, wherein the processor is further configured to generate the treatment template based on at least one of energy model or device information associated with the treatment device (see [0020]-[0021]).
The method and computer readable medium of claims 10-20 are rejected mutatis mutandis in view of the rejection of that apparatus claims 1-19 above, otherwise restriction would be required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/               Primary Examiner, Art Unit 3793